         Case 1:19-cr-00251-LM Document 43-1 Filed 02/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA               )
                                       )
       v.                              )                     Crim. Case No. 19-cr-251-LM
                                       )
JOHNATHON IRISH                        )
_______________________________________)

                          PRELIMINARY ORDER OF FORFEITURE

       On December 18, 2019, a federal grand jury returned a one-count Indictment against the

defendant, Johnathon Irish. Count One charged the defendant with being a prohibited person in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

       The Indictment also advised the defendant that upon conviction he would be required to

forfeit, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), (A) One Sig Sauer 1911, .45

caliber Pistol, S/N GS 34120, and (B) Zijiang Machinery Co., Model Catamount Fury, 12 Gauge

Shotgun, S/N CAT-002586.

       On February 12, 2020, a jury found the defendant guilty of the charged offense and

returned a special verdict form, finding that firearms (A) and (B) were involved in or used in the

charged offense.

       IT IS ORDERED that all of the defendant’s right, title and interest, if any, in (A) One Sig

Sauer 1911, .45 caliber Pistol, S/N GS 34120, and (B) Zijiang Machinery Co., Model Catamount

Fury, 12 Gauge Shotgun, S/N CAT-002586, is s hereby forfeited to the United States.

       IT IS FURTHER ORDERED that the Federal Bureau of Investigation, or any appropriate

federal law enforcement agency, shall seize and maintain custody of the forfeited property.

       IT IS FURTHER ORDERED that the Preliminary Order of Forfeiture shall be made a

part of the sentence and included in the judgment.
         Case 1:19-cr-00251-LM Document 43-1 Filed 02/27/20 Page 2 of 2




       The Clerk shall send copies of this Preliminary Order of Forfeiture to the United States

Probation Office and counsel for all parties, and shall send two certified copies of this

Preliminary Order of Forfeiture to the United States Attorney’s Office.

Entered this _______ day of ___________________, 2020.




                                              UNITED STATES DISTRICT JUDGE




                                                 2
